DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 4, line 16, the phrase “will reaches” should be replaced by --will reach--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmsen, deceased, taken together with Ogden.
Wilmsen, deceased (Abstract; The Figure; col. 3, lines 16-32; col. 5, lines 34-39, 53-68; claims 7 and 8) discloses a foam generation chamber comprising a liquid inlet and compressed gas inlet at the upstream end of the device, the liquid inlet nozzle (1) being located within a diaphragm element, the compressed gas inlet (2) injecting gas into the chamber adjacent to the diaphragm element (unnumbered), the foam generation chamber having discrete, serially arranged foaming stages without spacing between the stages, each of the stages including porous, glass bead filling material, the glass beads in each successive stage having a decreased diameter to provide stages of discretely decreasing mean pore diameters.  However, the beads in each stage are of the same size, so that at a given cross-section within the foaming chamber the pores of the filling material are substantially equal, as recited by instant claim 3.  The Wilmsen, deceased reference fails to disclose the use of knitted fibers within the filling material of the foaming chamber.
Ogden (The Figure; col. 2, lines 51-57; col. 3, lines 18-23) teaches a foaming chamber that utilizes both glass beads and knitted stainless steel wire fabric as desired and well known corrosion resistant foam generating elements for use within a foam generation chamber.  Wherein it is notoriously well known within the foam generation art to utilize either discrete particles, such as glass beads, or reticulated structures, such as knitted SS wire fabrics, either alone or in combination to optimize the formation of a foam having desired characteristics, as evidenced by the teachings of Ogden, it would have been obvious for an artisan at the time of the filing of the application, to modify the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1, 3-7, and 9 above, and further in view of DE 3425078 A1.
The reference combination as applied to claims 1, 3-7, and 9 above, substantially discloses applicant’s invention a recited by instant claim 10, except for the specific suggestion that the foam generator be used as a vehicle treatment device.
DE 3425078 A1 (Figs. 1-3) utilizes a foam generation chamber similar to that of the primary reference combination, for cleaning the exterior surface of an automobile.  Wherein it is notoriously well known to use foam generation means to create a vehicle washing foam for use at a commercial car wash, it would have been obvious for an artisan at the time of the filing of the application, to use the foam generation apparatus as suggested by the primary reference combination, within a car wash setting, in view of DE 3425078 A1, since such would provide a commercially viable use of the device suggested by the primary reference combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/6-16-21
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776